        Case 9:16-cr-00047-DLC Document 43 Filed 03/16/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 16-47-M-DLC

             Plaintiff,

       vs.                                                ORDER

JONATHON ALLEN FARRAN,

             Defendant.


      Defendant Farran moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He is currently

serving a 72-month sentence for a federal drug offense. See Judgment (Doc. 33).

His projected release date is February 27, 2022. See Inmate Locator,

www.bop.gov/inmateloc (accessed Mar. 16, 2021).

      As of March 13, 2021, no one at FPC Yankton, South Dakota, where Farran

is incarcerated, has a confirmed, open case of COVID-19. One hundred forty-six

inmates and 17 staff members have recovered. See Interactive Map,

www.bop.gov/coronavirus (accessed Mar. 16, 2021).

      After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Farran’s sentence if “extraordinary and compelling reasons warrant

                                        1
           Case 9:16-cr-00047-DLC Document 43 Filed 03/16/21 Page 2 of 4



such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). 1 Farran must also show that he

“is not a danger to the safety of any other person or the community, as provided in

18 U.S.C. § 3142(g).” Section 3142(g) requires the Court to consider, among other

things, “the nature and circumstances of the offense” of conviction and “the history

and characteristics of the person, including the person’s character, physical and

mental condition, family ties, employment, financial resources, length of residence

in the community, community ties, past conduct, history relating to drug or alcohol

abuse, criminal history, and record concerning appearance at court proceedings.”

18 U.S.C. § 31242(g)(1), (3)(A).

       Farran is 37 years old and has a body-mass index of 34.5. His obesity will

increase his risk of developing severe illness from COVID-19. See Centers for

Disease Control, People with Certain Medical Conditions, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (accessed Mar. 16, 2021). But Farran does not make a strong


       1
          The statute provides that any sentence reduction must be consistent with the applicable
policy statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t); U.S.S.G. §
1B1.13(3) (Nov. 1, 2018). But the guideline has not been revised since Congress amended §
3582(c)(1) to allow defendants, not just the Director of the Bureau of Prisons, to move for
sentence reductions. To date, the Ninth Circuit has not addressed the issue, but other appellate
courts have concluded that U.S.S.G. § 1B1.13 applies only to motions for release filed by the
Director. See, e.g., United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v.
Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108‒11 (6th
Cir. 2020); United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). Whether the guideline is
legally binding or not, it might be a useful guideline in evaluating the motion.
                                                2
           Case 9:16-cr-00047-DLC Document 43 Filed 03/16/21 Page 3 of 4



showing of an extraordinary and compelling reason to reduce his sentence.2

       In addition, Farran is doing reasonably well in prison and has earned

placement in a prison camp. He did not obtain early transfer to home confinement,

but he is in line for transfer to home confinement or a prerelease center at the

appropriate time. See Mot. Ex. J (Doc. 40-1 at 11).

       Finally, the Court is not persuaded that Farran no longer poses a danger to

the public. His 72-month sentence represented a downward variance from the

advisory guideline range of 87 to 108 months. See Statement of Reasons (Doc. 34)

at 1 § III. The Court made the variance because Farran “had successfully

maintained his sobriety for an extended period of time before relapsing and getting

involved with the underlying criminal activity.” Id. at 3‒4 §§ VI(D), VIII. Farran

himself told the Court, “It pains me hourly to reflect where i am because of a drug

addiction and drug abuse.” Presentence Report ¶ 35. Yet Farran declined

participation in the residential drug abuse prevention program. See Mot. Ex. J

(Doc. 40-1 at 10); see also Presentence Report ¶ 69 (reporting that Farran, who had

never participated in treatment, said, “If I want to stop, I stop.”).


       2
          Notably, Farran will have a higher priority for vaccination in the Bureau of Prisons
than he would in Montana. The BOP is following the CDC guidelines concerning obesity.
Montana places people with BMI over 40 in Phase 1B, but it places those with BMI between 25
and 40 in Phase 1C. Compare Bureau of Prisons, COVID-19 Vaccine Guidance at 6 (Mar. 11,
2021), available at www.bop.gov/resources/ health_care_mngmt.jsp (accessed Mar. 16, 2021),
with Montana’s Vaccine Allocation Plan, available at covid19.mt.gov (accessed Mar. 16, 2021).
                                              3
        Case 9:16-cr-00047-DLC Document 43 Filed 03/16/21 Page 4 of 4



      Under the circumstances of Farran’s case and current situation, a sentence

reduction is not warranted.


      Accordingly, IT IS ORDERED that Farran’s motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 40) is DENIED. No motions for

reconsideration will be entertained.

      DATED this 16th day of March, 2021.




                                        4
